Citation Nr: 1438390	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-23 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headaches disability, claimed as migraine headaches.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ankle arthritis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cerebral vascular accident to include right side paraplegia.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastric mucosal hemorrhage.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for abdominal muscle strain.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for eye trauma.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rash disability.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a throat infection disability.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a joint swelling and fatigue disability.

16.  Entitlement to service connection for a headaches disability, claimed as migraine headaches.

17.  Entitlement to service connection for right ankle arthritis.
18.  Entitlement to service connection for a right hand disability.

19.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

20.  Entitlement to an effective date earlier than February 29, 2008, for the grant of service connection for lumbar spine, degenerative joint disease.

21.  Entitlement to an effective date earlier than February 29, 2008, for the grant of service connection for left knee degenerative joint disease.

22.  Entitlement to an effective date earlier than February 29, 2008, for the grant of service connection for left ankle degenerative joint disease.

23.  Entitlement to an effective date earlier than February 29, 2008 for the grant of service connection for right tennis elbow.

24.  Entitlement to a compensable initial evaluation before March 31, 2009, and an initial evaluation higher than 20 percent since March 31, 2009, for lumbar spine degenerative joint disease.

25.  Entitlement to a compensable initial evaluation before March 31, 2009, and an initial evaluation higher than 10 percent since March 31, 2009, for left knee degenerative joint disease

26.  Entitlement to a compensable initial evaluation before March 31, 2009, and an initial evaluation higher than 10 percent since March 31, 2009, for left ankle degenerative joint disease.

27.  Entitlement to an initial compensable evaluation for right tennis elbow.

28.  Entitlement to total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:    Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from June 1985 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2005, February 2009, and July 2009 rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

As discussed below, the RO previously denied claims for service connection for bilateral ankle arthritis in a rating decision dated in October 2002, which therefore included the Veteran's current claim for service connection for right ankle arthritis.  The Veteran never appealed that rating decision.  By operation of law, the unappealed rating decision became final (hereinafter also referred to as finality).  38 U.S.C.A. § 7105.  On the current claim for service connection for right ankle arthritis, the RO never addressed whether to reopen the claim and adjudicated the claim on the merits as a claim for service connection for right ankle arthritis.  Where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.

The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has determined that right ankle arthritis disability was finally adjudicated in October 2002.  For this reason, the Board has styled the claim for service connection for right ankle arthritis to reflect that finality had attached to the previous rating decision.

The Board notes that the Veteran, as a lay person, filed his claims as service connection for migraine headaches.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses such as tension headaches, the Board has therefore stated the issues as set forth on the first page of this decision.  

During the pendency of the appeal, in a rating decision in July 2009, the RO increased the rating for lumbar spine degenerative joint disease from 0 percent to 20 percent, and for both left knee degenerative joint disease, and left ankle degenerative joint disease, the ratings were increased from 0 percent to 10 percent, effective March 31, 2009, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of service connection for right ankle arthritis, service connection for GERD, service connection for a right hand disability, new and material evidence to reopen a claim of entitlement to service connection for hypertension, new and material evidence to reopen a claim of entitlement to service connection for hemorrhoids, new and material evidence to reopen a claim of entitlement to service connection for abdominal muscle strain, new and material evidence to reopen a claim of entitlement to service connection for eye trauma, new and material evidence to reopen a claim of entitlement to service connection for sarcoidosis, new and material evidence to reopen a claim of entitlement to service connection for a rash disability, new and material evidence to reopen a claim of entitlement to service connection for a right shoulder disability, new and material evidence to reopen a claim of entitlement to service connection for a throat infection disability, new and material evidence to reopen a claim of entitlement to service connection for a sleep disorder, and new and material evidence to reopen a claim of entitlement to service connection for joint swelling and fatigue disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a rating decision dated in October 2002, the RO originally denied a claim of service connection for a headache disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the October 2002, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for headache disability, and raises a reasonable possibility of substantiating the claim.

3.  By a rating decision dated in October 2002, the RO originally denied a claim of service connection for right ankle arthritis, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Evidence added to the record since the October 2002, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for right ankle arthritis, and raises a reasonable possibility of substantiating the claim.

5.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's headaches disability was incurred during active service.

6.  A rating decision on October 10, 2002, denied service connection for a lumbar spine disability, a left knee disability, a left ankle disability, and a right tennis elbow disability, but the Veteran did not perfect an appeal for a lumbar spine disability, a left knee disability, a left ankle disability, and a  right tennis elbow disability nor did VA receive any new and material evidence within one year regarding the claims for service connection for a lumbar spine disability, a left knee disability, left ankle disability, and a right tennis elbow disability.

7.  On July 29, 2004, the Veteran filed a claim to re-open the claims of service connection for a lumbar spine disability, a left knee disability, a left ankle disability, and a right tennis elbow.

8.  Until July 29, 2004, the date the Veteran filed a claim to re-open the claims of service connection for a lumbar spine disability, a left knee disability, a left ankle disability, and a right tennis elbow disability, there was no pending claim or informal claim received at VA from the Veteran to reopen a claim of service connection for a lumbar spine disability, a left knee disability, a left ankle disability, and a right tennis elbow disability prior to July 29, 2004.

9.  In November 2005, the RO issued a rating decision denying the claims to re-open service connection for a lumbar spine disability, a left knee disability, a left ankle disability, and a right tennis elbow disability.  

10.  In March 2006, the Veteran expressed disagreement to the denial to re-open the claims for service connection for a lumbar spine disability, a left knee disability, a left ankle disability, and a right tennis elbow disability.

11.  Before issuing a statement of the case, the RO in February 2009 issued a rating decision granting service connection for lumbar spine degenerative joint disease, service connection for left knee degenerative joint disease, service connection for left ankle degenerative joint disease, and service connection for right tennis elbow.  

12.  The Veteran never withdrew his notice of disagreement to the November 2005 rating decision denying his claims to re-open service connection for a lumbar spine disability, a left knee disability, left ankle disability, and service connection for right tennis elbow, and the July 29, 2004 claims to re-open remained pending until the February 2009 rating decision granted service connection.

13.  Before March 31, 2009, the Veteran's degenerative joint disease of the lumbar spine is manifested by flexion to 80 degrees, and the combined range of motion is greater than 120 degrees, without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or objective neurological abnormality and there were no incapacitating episodes involving bed rest prescribed by a physician.  

14.  Since March 31, 2009, the Veteran's degenerative joint disease of the lumbar spine is manifested by forward flexion to 60 degrees without unfavorable ankylosis or incapacitating episodes involving bed rest prescribed by a physician or objective neurological abnormality.

15.  At all relevant times, the Veteran's left knee arthritis is manifested by, at worst, flexion to no less than 90 degrees with pain at the end and extension to zero degrees without pain; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability or laxity.

16.  At all relevant times, the Veteran's left ankle arthritis is characterized by pain but without limitation of motion, instability, or incoordination.

17.  At all relevant times, the Veteran's service-connected right tennis elbow disability is manifested by, at worst, flexion to 110 degrees, extension to zero degrees, and complaints of pain. 





CONCLUSIONS OF LAW

1.  The October 10, 2002, rating decision which denied the claim for service connection for a headache disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the October 10, 2002, RO denial of entitlement to service connection for a headache disabilty.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  The October 10, 2002, rating decision which denied the claim for service connection for right ankle arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has been received since the October 10, 2002, RO denial to reopen a claim of entitlement to service connection for right ankle arthritis.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  The October 10, 2002, rating decision denying service connection for degenerative joint disease of the lumbar spine is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

7.  The criteria for an effective date of July 29, 2004, but no earlier, for the grant of service connection for degenerative joint disease of the lumbar spine has been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

8.  The October 10, 2002 rating decision denying service connection for left ankle, degenerative joint disease, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

9.  The criteria for an effective date of July 29, 2004, but no earlier, for the grant of service connection for degenerative joint disease of the left ankle has been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

10.  The October 10, 2002 rating decision denying service connection for degenerative joint disease of the left knee is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

11.  The criteria for an effective date of July 24, 2004, but no earlier, for the grant of service connection for degenerative joint disease of the left knee has been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

12.  The October 10, 2002 rating decision denying service connection for right tennis elbow is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

13.  The criteria for an effective date of July 24, 2004, but no earlier, for the grant of service connection for right tennis elbow has been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

14.  Before March 31, 2009, the criteria for an evaluation of 10 percent, but no higher, for degenerative joint disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242, 5243 (2013).

15.  Since March 31, 2009, the criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242, 5243 (2013).

16.  For the entire appeal period, the criteria for an evaluation of 10 percent, but no higher, for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).

17.  For the entire appeal period, the criteria for an evaluation of 10 percent, but no higher, for degenerative joint disease of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2013).

18.  For the entire appeal period, the criteria for an initial rating of 10 percent, but no higher, for a right tennis elbow have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, DC 5206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims to reopen service connection for a headaches disability, claim to reopen service connection for right ankle arthritis, and service connection for headache claims all are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to those claims is not necessary.

As to the claims for an earlier effective date claims and the increased rating claims, where, as here, the appeal stems from notice of disagreement with the assignment of the effective date and the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in July 2009 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for the lumbar spine, left ankle, left knee, and right elbow, and the regulations regarding the assignment of the effective date of service connection.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claims of service connection for a headache disability and right ankle arthritis were denied in a rating decision dated October 2002.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since separation from service.  The Veteran was notified of the decision by a letter issued in October 2002.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 2002 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his headache and right ankle claims occurred in July 2004 when the Veteran filed a claim to reopen the claim for service connection for headache disability and service connection for the right ankle arthritis.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a headache disability and right ankle arthritis because there was no evidence of a current headache disability or right ankle disability.  Since the prior final rating decision in October 2002, VA has received additional evidence, including VA treatment records, Social Security Administration records, and lay statements by the Veteran.

The evidence demonstrates that the Veteran, in service, twisted his right ankle playing basketball in February 1986.  

In June 1988, he complained of migraine headaches.  

In September 1990, the Veteran complained of on and off headache pain while deployed in Bahrain.  

In October 1991, the Veteran was diagnosed with tension headaches.  

In December 1992, the Veteran sought treatment for bilateral ankle pain.

In August 1993, while evaluating the Veteran for possible sarcoidosis, the Veteran reported symptoms that included ankle pain and swelling and also reported multiple ankle traumas from recurrent sports injuries.  

In December 1994, in a post-deployment assessment, the Veteran reported headaches as a side effect to pills but they were not serious enough to seek medical attention.  

The Veteran complained of diffuse arthralgia including the ankles in February 1994, May 1994, and March 1995.

In February 1999, he complained of general malaise, including headaches.  

Starting in April 2000, the Veteran had several incidents of what appeared to be seizures and the subsequent residuals included headaches.

After separation, in September 2001, a neurologist. Dr. Ingham noted that the Veteran had headaches originating in the left posterior area of the head.  

In February 2002, another neurologist, Dr. S. Pappas noted the Veteran developed headaches, right-sided weakness, and involuntary movement after the first seizure incident in April 2000.  He continued to have headaches diffusely localized and not well described.  

In a Social Security Administration examination in July 2002, the Veteran reported headaches.  A month earlier, his family noted that the Veteran had not been the same since returning from the Persian Gulf and he had joint pain and headaches.  

In the Social Security Administration medical evaluation in March 2001, it was noted the Veteran had headaches, but were described as not being severe.  

In a February 2006 mental health evaluation and an April 2006 VA mental health examination, the Axis III diagnosis included chronic headaches.  

Also in April 2006, X-rays of the Veteran's ankles demonstrated very mild early osteoarthritic changes of the intertarsal joints.  He gave a history to his care providers of bilateral ankle injuries in the past including during active duty and the pain has worsened over time with the left ankle worse than the right.  
In September 2006, the Veteran's bilateral knee and ankle pain was described as stable.  

An undated evaluation by psychologist Dr. Muller noted the Veteran gets headaches easily if he reads or watches TV.   

In an October 2006 general VA examination, the Veteran reported 1-2 migraines a week, starting in the temples and occipital area and he cannot tolerate light or noise.  The diagnosis was migraine headaches.  The examiner also noted a past injury to the right ankle and diagnosed a right ankle strain.  

To summarize the foregoing, the Veteran has submitted evidence of a current headache disability, diagnosed as migraine headaches, and a current right ankle disability, diagnosed as right ankle osteoarthritis.  The Veteran has related the onset of his current right ankle arthritis to injuries in service and the migraine headache disability started in service with the Veteran's seizure incident in April 2000.

For both claims, this evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current migraine headache disability and a right ankle arthritis disability, both with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating both claims.  The evidence shows a possible link between the Veteran's service and his current disabilities diagnosed as migraine headaches and right ankle osteoarthritis.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claims to reopen the claim of service connection for a headache disability and service connection for right ankle arthritis.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a headache disability and the claim of service connection for a right ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim for right ankle arthritis.

Service Connection for a Headaches Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system is listed as a disease under § 3.309 as a chronic disease, although a migraine headache disability is not specifically listed as a disease under § 3.309 as a chronic disease.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.

Among the requirements are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007); 68 Fed. Reg. 34541 (June 10, 2003).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Analysis

Although the Board does not weigh the evidence nor assess the credibility of the evidence when deciding whether to reopen a previously denied claim, the same is not true when deciding the merits of the claim.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).
The Veteran contends that he acquired a headache disability during service.  Specifically, he asserts that ever since he suffered what appeared to be a seizure in April 2000, he has suffered migraine headaches at least once a week.  The medical records document complaints of headaches both in service and after at various times over the years.

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a headache disability are met.  Post-service medical records reference reports of frequent headaches starting in 2002, but the Veteran states they have continued since separation.  Further, he was diagnosed with migraine headaches in October 2006.  Thus, there is evidence of a current headache disability.  As such, Shedden element (1) has been demonstrated.

As noted, the Veteran testified that his headaches started while serving and the attacks have never stopped.  Both the service treatment records and post- service treatment records reference headache complaints.  Therefore, Shedden element (2) has been satisfied.

Finally, the Board finds that Veteran's testimony as to the onset of his headache disability in service, which has remained until the present, and his attribution of his headaches to service satisfies Shedden element (3).  Headache symptoms are certainly symptoms which lay persons are uniquely qualified to report.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  The Board finds that the Veteran's lay statements are credible, and therefore finds that not only is there evidence of in-service incurrence of headaches, but that the headaches have recurred from separation to the present.  While there otherwise is no medical opinion in the file linking the current migraine headache disability to service, this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).
The Veteran is competent and credible to report that he began experiencing headaches in service and has experienced headaches ever since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Resolving doubt in favor of the Veteran, service connection for a headaches disability is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Earlier Effective Date Claims

General Provisions

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

 The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

 A formal claim is a specific claim in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. § 3.1(p).

Additionally, in some cases, the date of VA outpatient examination may be accepted as an informal claim.  38 C.F.R. § 3.157(b).

The Board must look to all communications in the file that may be interpreted as applications for claims, formal and informal, for benefits and then to all other evidence of record to determine the "earliest date as of which," disability is ascertainable.  38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. §§ 3.400(o) (2), 3.155(a) (2009); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In a rating decision dated October 10, 2002, shortly after the Veteran separated from service, the RO denied service connection for low back (lumbar spine), left ankle, left knee, and right tennis elbow disabilities after the Veteran did not report for a VA examination.  The Veteran was notified on October 21, 2002.  The Veteran did not appeal the rating, nor was any new and material evidence submitted within a year and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

After the rating decision in October 2002 and before July 29, 2004, there was no communication or action from the Veteran indicating intent to claim service connection for the lumbar spine, left ankle, left knee, and right tennis elbow.  On July 29, 2004, the Veteran filed a claim to re-open the claims of service connection specifically listing lumbar spine, left ankle, left knee, and right tennis elbow.  Between the rating decision in October 2002 and the claim to re-open in July 2004, there is no correspondence, communication, or action from the Veteran which, even when liberally interpreted, can be construed as a claim, formal or informal, for seeking service connection for the lumbar spine, the left knee, the left ankle, or the right ankle until the Veteran filed an application to reopen the claims of service connection for a lumbar spine disability, left ankle disability, left knee disability, and a right tennis elbow disability upon new and material evidence received by VA on July 29, 2004.  38 C.F.R. §§ 3.155, 3.160(c).

Therefore under 38 C.F.R. § 3.400(o)(1), the critical date in assigning the effective date is the date of receipt of the current claims, which is July 29, 2004, the date the Veteran filed claims to re-open.  

The Board further finds that there was no other Federal, VA, or uniformed services treatment record that may serve as an informal application to reopen the claim of service connection for a lumbar spine disability, service connection for a left ankle disability, service connection for a left knee disability, and service connection for right tennis elbow, and, as such, there was no pending informal claim under 38 C.F.R. § 3.157 (receipt of VA or Federal records) or under 38 C.F.R. § 3.156(c) (final decision will be reconsidered when subsequently acquired uniform service records).

Therefore, due to finality, 38 C.F.R. § 3.160, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to July 29, 2004, and there is no factual or legal basis to assign an effective date before July 29, 2004, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board recognizes that the Veteran has argued that the RO issued the initial rating decision in October 10, 2002, based upon a clear and unmistakable error, and therefore the effective date should be the date he separated from service, see 38 C.F.R. § 3.400.  The RO issued an administrative decision by letter to the Veteran in March 2012 denying all CUE claims and provided notice to the Veteran of his appellate rights.  The Veteran never expressed disagreement with the March 2012 decision denying the CUE claims and it is now final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

On the other hand, the effective date assigned by the RO, February 29, 2008 is also incorrect.  On November 9, 2005, the RO denied the July 29, 2004 claim to re-open the claims of service connection for the lumbar spine, left knee arthritis, left ankle arthritis and right tennis elbow.  These claims were part of the decision which denied a total of 25 claims.

On March 27, 2006,  the Veteran filed a notice of disagreement stating he disagreed with "all of the decisions" of the November 9, 2005 rating decision.  At this point, the next step was for the RO to issue an SOC, and the Veteran could then prepare a substantive appeal.  See 38 C.F.R. §§ 19.29, 19.30, 20.302.  Instead, the RO issued another rating decision dated in June 2007 that among other claims, again denied service connection for the lumbar back, service connection for left knee arthritis, service connection for the left ankle arthritis and service connection for right tennis elbow.  This rating decision had no effect on the March 27, 2006 notice of disagreement, that is, it did not terminate the appeal and the Veteran was not required to file a new notice of disagreement.  

In a rating decision in February 2009, the RO granted service connection for the lumbar spine, left knee arthritis, left ankle arthritis, and right tennis elbow, effective February 29, 2008, the date that the Veteran submitted a document that mentions the claims to re-open filed on July 29, 2004.  The February 2009 rating decision is considered a full grant of the benefit sought on the appeal for the claims of service connection for the lumbar spine disability, the left knee arthritis, the left ankle arthritis and right tennis elbow.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The February 2009 rating decision determined a February 29, 2008 document received from the Veteran was a new claim to re-open the service connection claims.  That is incorrect.  The February 29, 2008 submission by the Veteran was not a new or second claim to re-open the service connection claims.  Instead, at best, it presented additional argument by the Veteran as to why the claims should be re-opened and service connection be granted based upon the July 29, 2004 claim to re-open.  The Veteran already expressed disagreement to the decision.  At no point did the Veteran in writing withdraw his notice of disagreement dated March 27, 2006.  38 C.F.R. § 20.204.  The Board therefore finds that the July 29, 2004 claims to re-open remained pending under 38 C.F.R. § 3.160 due to the timely and pending notice of disagreement filed in March 2006.  To this extent only his appeal for an earlier effective date for service connection for the lumbar spine disability, service connection for the left knee arthritis, service connection for the left ankle and service connection right tennis elbow is allowed with an effective date of July 29, 2004.

Increased Rating Claims-General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59.

The intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Effect of Veteran's Lay Opinions on Ratings

The Board recognizes that the evidence supporting the Veteran's claim for a higher ratings for his lumbar spine degenerative joint disease (lumbar spine disability), left knee degenerative joint disease (left knee disability), left ankle degenerative joint disease (left ankle disability), and right tennis elbow includes his statements regarding the severity of his disabilities, particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the nerves and inguinal area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine, left knee, left ankle, and right tennis elbow disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

Increased Rating Claim for Degenerative Joint Disease for the Lumbar Spine

The Veteran's degenerative joint disease of the lumbar spine is rated under Diagnostic Code 5237 and the General Formula for Diseases and Injuries of the Spine (General Formula).

Under the General Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

Under the General Formula, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

As the Veteran has been diagnosed with degenerative joint disease, the Veteran may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if it results in a rating higher than under the General Formula.  Under the formula, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

The Veteran has been service connected for degenerative joint disease, initially as noncompensable.  Since March 31, 2009, the disability has been awarded a 20 percent rating.  At all relevant times, the Veteran asserts his back disability warrants a higher rating.

Review of the VAMC treatment notes reveal that the Veteran has made complaints and sought treatment for his chronic low back symptoms especially pain.

In February 2005, the Veteran reported his back pain was 4-5/10 on a good day and 8-9/10 on a bad day.  Flexion was 50-60 degrees and extension 20-30 degrees.  The Veteran also exhibited weakness.  The care provider was not sure what problem was causing the Veteran's symptoms and findings.  

In March 2005, radiological studies of the lumbar spine revealed a narrowing of the L5-S1 disc space representing disc disease.  

In September 2005, the Veteran complained of posterior radiculopathy in the S1 distribution with tingling and paresthesias.  The pain was 8/10.  There was no deficit in the flexion and extension and muscle strength was normal bilaterally except the right hamstring was 4/5 and the left dorsiflexion and plantar flexion was 4/5.  

In February 2006, the Veteran stated his back pain was 8-9/10 with multiple subjective complaints but there was no objective evidence of any abnormalities.

In April 2006, the Veteran had some tenderness to palpitation and a hyper-response to the straight leg test.  At that time it was thought the Veteran had a possible herniation at L5-S1.  

In August 2006, radiological studies demonstrated minimal degenerative narrowing at the L2-L3 level and posterior facet hypertrophy at the L5-S1 level on the left.  In examination, he had a hyper-response to tenderness and the straight leg raise.  

In a November 2006 VA examination, the Veteran reported constant pain with occasional radiating pain down the left leg to the back of the left knee.  When that occurs, he also has numbness in the left foot.  Prolonged sitting aggravates the back pain with the radiculopathy and numbness.  He has a flare-up every three to four days, which occurs when he overdoes it.  Once in a two week period, he is bedridden for a day or two.  The Veteran believed his back disability cause weakness in the legs and causes him to fall 4-5 times a week.  

The Veteran was tender to palpitation on the left lower back in the L5-S1 area.  He held on to the edge of the examination table while doing his range of motion testing because he felt he would fall.  Forward flexion was to 80 degrees with pain and stiffness at the end.  There was no recorded range of motion for extension.  His right and left lateral flexion was to 30 degrees with pain and stiffness at the end.  Right and left rotational flexion was to 30 degrees, although pain and stiffness at the end was noted only on the left side.  Repetition did cause an increase in pain, including radicular pain in the left hip, but did not change the range of motion.  

In a March 2009 VA examination, the pain in the back was diffuse, deep, and constant, at 7-8/10.  He had periodic radiculopathy to both buttocks and in the left lower extremity to the toes.  He has flare-ups at least once a day when he bends or has to sit in a particular position greater than 30 minutes.   He described the functional limitation of the disability as slowing him down.  

The Veteran had a normal gait.  He exhibited tenderness to percussion.  He had no difficulty getting onto the examination table, but needed assistance getting off.  Forward flexion was to 90 degrees with pain beginning at 60 degrees.  Extension was to 30 degrees.  His right and left lateral flexion was to 30 degrees with pain at the end.  Right and left rotational flexion was to 30 degrees with pain at the end..  Repetition increased the pain and forward flexion was reduced to 60 degrees.  

After a review of the record, the Board finds that an initial evaluation of 10 percent is warranted for the period before March 31, 2009.  The VA examination in November 2006 demonstrated forward flexion of 80 degrees, which meets the schedular criteria for a 10 percent rating.  

A rating in excess of 10 percent for the Veteran's low back disability before March 21, 2009, is not warranted at any time during the relevant rating period.  The November 2006 VA examination did not demonstrate limitation in the range of motion for forward flexion 60 degrees or less or the combined range of motion was 120 degrees or less.  Although the extension was not recorded, the Board notes that based upon the results of the other directions, his combined range of motion exceeded 120 degrees.  There was no abnormal gait or spinal contour due to muscle spasms.  There was no evidence of ankylosis.  Stated another way, on the basis of the schedular criteria, the disability would not warrant the next higher rating of 20 percent, nor do the findings more nearly approximate a disability picture warranting a 20 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration.  Finally, there are no objective neurological abnormalities to warrant a separate rating. 

The Board is aware that the February 2005 clinic outpatient note recorded flexion 50-60 degrees.  There is no indication that the care provider used a goniometer for this measurement as required in rating loss of motion in muscoskeletal disabilities, 38 C.F.R. § 4.46, and therefore, the Board has no assurances that the February 2005 measurements are accurately measured and recorded.  Furthermore, the results of the February 2005 evaluation appear to be an aberration and have not been duplicated before or since either by VA examiner or medical providers.  Different examiners, at different times, will not describe the same disability in the same language, and features of a disability which must have persisted unchanged may be overlooked or a change for better or worse may not be accurately appreciated or described. 38 C.F.R. § 4.2.  The Board, when examining the entire medical history before it, finds the evidence indicates the Veteran has not demonstrated a disability picture approximating flexion to 50-60 degrees.  

Pain was noted to be present at the end points, but there was no significant change upon repetition.  As clinical examination revealed pain on motion, the 10 percent rating the Board now awards in fact compensates the Veteran for his functional loss due to his lumbar spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

For the reasons explained above, the preponderance of the evidence is against a rating greater than 10 percent before March 31, 2009 for the service connected lumbar spine disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

As to a rating higher than 20 percent since March 31, 2009, there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  On the basis of the schedular criteria, the evidence establishes that the disability would not warrant the next higher rating of 40 percent, nor do the findings more nearly approximate a disability picture warranting a 40 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration.  Finally, there are no objective neurological abnormalities to warrant a separate rating.

Pain was noted to be present, but there was no significant change upon repetition except at forward flexion, which was reduced to 60 percent.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his lumbar spine pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  There is no objective evidence to demonstrate that pain on use or during flare ups results in additional functional limitation to the extent that under Diagnostic Code 5242 favorable ankylosis more nearly approximate the disability picture of favorable ankylosis of the thoracolumbar spine is shown.  38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

For the reasons explained above, the preponderance of the evidence is against a rating greater than 20 percent since March 31, 2009 for the service connected lumbar spine disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating Claim for the Left Knee

The left knee is currently rated 10 percent under Diagnostic Code 5260 for degenerative joint disease of the left knee.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension). A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability. Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling. Severe recurrent subluxation or severe lateral instability is rated 30 percent.

In April 2006, the Veteran complained of chronic pain, tightness, stiffness, achiness, and swelling in the left ankle and knee joint.  Both joints hurt and pop all the times.  The knee sometimes gives way but never lock.  Pain was described as 9/10.  There was an increased response to palpitation of the knee joint.  There was no discoloration, swelling, or effusion.  He had full range of motion and there was no laxity.

In August 2006, the Veteran complained of bilateral knee pain, lumbar back pain, and swelling of the left ankle.  He had full range of motion for the knee joints and there was no discoloration, swelling, or effusion.  

In a November 2006 VA examination, the Veteran complained of sharp, constant pain associated with stiffness, weakness, and swelling.  It gives way or is unstable approximately two times a week.  He occasionally falls.  It locks daily and he uses a knee brace.  The Veteran reported a flare-up every other day without any known precipitating fact.  It lasts 8-12 hours and the pain stops if he stops all activity.

Upon examination, there was no joint instability or laxity.  His muscle strength was normal.  He was tender to palpitation with grimacing noted.  Extension was recorded at 180 degrees.  Flexion was to 90 degrees with pain exhibited at the end, with the Veteran grimacing.  Repetition increased the pain but there was no change in the range of motion or instability, weakness, or incoordination.  

In a March 31, 2009 VA examination, the Veteran reported pain at 6-8/10, weakness, stiffness, giving way, fatigue, and lack of endurance.  Sometimes there was locking.  It flares if he stands longer than 10 minutes or walks more than 30 minutes.  He described the functional limitation of the disability as slowing him down.  The Veteran was tender in the medial aspect of the knee, but there was no crepitus, heat, redness, edema, or effusion.  His range of motion was 0-120 degrees with pain reported at 120 degrees.  Repetition caused increased pain without changing the range of motion.  

The evidence demonstrates that at worse, the Veteran's flexion of the left knee is to 90 degrees, but he has normal extension and no instability.  Flexion to 90 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a compensable rating (10 percent) before March 31, 2009, for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

Extension to 0 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion.

Although laxity and loss of motion are separate and distinct disabilities that warrant separate rating, there is no laxity to warrant a separate rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The findings do not show that the Veteran has laxity in the left knee in addition to limitation of flexion under Diagnostic Code 5260. 

Thus, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for the left knee in either direction before March 31, 2009.  The intent of the Rating Schedule, however, is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The 10 percent rating is the minimum compensable rating for the knee. 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis); see Mitchell v. Shineski, 25 Vet. App. 32 (2011) (painful itself does not equate to functional loss under 38 C.F.R. § 4.40).  The Board therefore awards a 10 percent rating before March 31, 2009, as the evidence demonstrates pain and other symptoms.  The knee disability has been rated at 10 percent since March 31, 2009.  A rating in excess of 10 percent, however, is not warranted because, as noted, the disability has not limited the motion of the left knee to a degree warranting a 20 percent rating under the schedular criteria at any relevant time. 

The Veteran does not satisfy the requirements for a higher rating under the other elbow diagnostic codes as he does not have ankylosis in his left knee (Diagnostic Code 5256), a disability affecting the cartilage of the knee (Diagnostic Codes 5258 & 5259), impairment of the tibia or fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263). 

Thus, the Board has considered whether there is any other schedular basis for granting higher rating for the left knee disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against an initial rating higher than 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In sum, the Board concludes that the evidence does not establish that the Veteran's left knee disability should be awarded a rating higher than 10 percent under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261 for limitation of extension or Diagnostic Code 5257 for instability.

Increased Rating Claim for Left Ankle 

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle. Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling. 38 C.F.R. § 4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II.

In April 2006, the Veteran complained of chronic pain, tightness, stiffness, achiness, and swelling in the left ankle and joint.  Pain was described as 9/10.  There was mild swelling but there was no abnormal flexion or extension.  No crepitus was felt.  

In a November 2006 VA examination, the Veteran stated his left ankle pain was constant but there was no flare.  The Veteran used a cane which he claimed was due to his left ankle pain.  He also complained of weakness, stiffness, swelling, instability, and fatigability.  The Veteran could not use the shower, but it otherwise did not affect his activities of daily living or driving.  

Upon examination, there was no edema, erythema, or warmth.  The Veteran did exhibit tenderness to palpitation over the dorsum of the ankle extending to the lateral aspect.  There was no foot deformity or abnormality or alignment problem with the Achilles tendon.  There was no joint laxity or instability.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  Eversion was to 20 degrees and inversion was to 25 degrees, all without pain although repetition did result in increased claims of pain.  There was no change in the range of motion or evidence of fatigue.  There was no instability or incoordination.  

In a March 31, 2009, VA examination, the Veteran had constant pain, 3/10 but a flare-up, which occurs once a day, can increase the pain to 5/10.  He also reported stiffness, swelling, give-way, and a lack of endurance.   He described the functional limitation of the disability as slowing him down.  Upon examination, there was no heat, redness, edema, or effusion.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  Inversion was to 30 degrees and eversion was to 20 degrees.  There was pain while performing the range of motion, but no loss after repetition.  

In a March 2012 VA examination, the Veteran described daily discomfort.  Upon waking, it feels like he is walking on pins but that dissipates as the day progresses.  The ankle swells during the day.  The ankle hurts all the time and is sometimes sharp and feels like something is stuck in the joint.  At other times, the pain is a dull ache.  It is aggravated by walking a lot or running.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  There was no objective evidence of pain and the range did not change with repetition.  There was no laxity of the joint and muscle strength was normal.  

The Veteran has contended that the left ankle disability is more disabling than currently evaluated.  After a care review of the evidence, the record does not support his assertions regarding worsening of this disability.  The Veteran's service-connected left ankle disability is manifested by normal range of dorsiflexion and plantar flexion with complaints of pain.  Thus, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for the left ankle in any direction.  The intent of the Rating Schedule, however, is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, as the Veteran has a left ankle disability that is still painful, he is therefore entitled to the 10 percent rating provided by Diagnostic Code 5206.  Further, the Board has considered the effect of pain, weakness, and lack of endurance under DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 4.45.  The 10 percent rating assigned contemplates loss of function due to pain, weakness and lack of endurance.  Therefore, the Board assigns a 10 percent rating for the period before March 31, 2009.  The Veteran already has a 10 percent rating since March 31, 2009.  A rating in excess of 10 percent, however, is not warranted because, as noted, at all relevant times, the disability has not limited the motion of the left ankle at all, much less to a degree warranting a 20 percent rating under the schedular criteria.

Disabilities of the ankle may also be rated under Diagnostic Code 5270, ankylosis. Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  As the Veteran's ankle is not ankylosed, Diagnostic Code 5270 does not apply. In a similar manner, other codes providing for a rating in higher than 10 percent for ankle disability, Diagnostic Code 5272 and 5273, require pathology not shown here, i.e., malunion or astragalectomy.  38 C.F.R. § 4.71a.

Additionally, under Diagnostic Code 5262, for impairment of the tibia and fibula, there is no evidence of malunion or nonunion of the tibia and fibula.

Thus, the Board has considered whether there is any other schedular basis for granting higher rating for the left ankle disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against an initial rating higher than 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In sum, the Board concludes that the evidence does not establish that the Veteran's left ankle disability should be awarded a rating higher than 10 percent under Diagnostic Code 5271 or a separate compensable rating under Diagnostic Code 5261 for limitation of extension or Diagnostic Code 5257 for instability.

Increased Rating Claim for Right Tennis Elbow

Diagnostic Code 5205 provides ratings based on ankylosis of the elbow.  The Veteran is right handed and therefore his right tennis elbow disability will be analyzed based upon the schedular criteria for major upper extremity.  The minimum 40 percent rating for the major forearm is warranted for favorable ankylosis of the elbow, at an angle between 90 degrees and 70 degrees.  A 50 percent rating is warranted for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees.  The maximum 60 percent rating for the major forearm is warranted for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation. 

Diagnostic Code 5206 provides ratings based on limitation of flexion of the forearm.  The minimum noncompensable rating for the forearm, major or minor, is warranted for flexion limited to 110 degrees.  A 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees.  A 30 percent rating is warranted for flexion limited to 70 degrees.  A 40 percent rating is warranted for flexion limited to 55 degrees.  The maximum 50 percent rating for the minor forearm is warranted for flexion limited to 45 degrees. 

Diagnostic Code 5207 provides ratings based on limitation of extension of the forearm. The minimum 10 percent rating for the forearm, major or minor, is warranted for extension limited to 45 degrees.  A 10 percent rating is warranted for extension limited to 60 degrees.  A 20 percent rating is warranted for extension limited to 75 degrees. A 30 percent rating is warranted for extension limited to 90 degrees for the major forearm.  A 40 percent rating is warranted for extension limited to 100 degrees. The maximum 50 percent rating for the major forearm is warranted for extension limited to 110 degrees. 

Diagnostic Code 5208 provides a rating based on forearm flexion limited to 100 degrees and extension to 45 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, DC 5208 (2013).

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation.  Normal forearm supination is from 0 degrees to 85 degrees.  Normal forearm pronation is from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.  

The minimum 10 percent rating for a major forearm is warranted for limitation of supination to 30 degrees or less.  A 20 percent rating is warranted for limitation of pronation, motion lost beyond last quarter of arc, the hand does not approach full pronation.  A 30 percent rating is warranted for limitation of pronation, motion lost beyond middle of arc of the major upper extremity.  A 20 percent rating is warranted for loss of (bone fusion), the hand fixed near the middle of the arc or moderate pronation.  A 30 percent rating is warranted for loss of (bone fusion), the major hand fixed in full pronation.  The maximum 40 percent rating for a major forearm is warranted for loss of (bone fusion), the hand fixed in supination or hyperpronation. 
In all the forearm and wrist injuries, Diagnostic Codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle injury, or nerve injury are to be separately rated and combined, not to exceed the rating for loss of use of the hand.  38 C.F.R. § 4.71, Diagnostic Code 5213, note

In September 2004, the Veteran complained of right elbow pain for the past 10 years.  The Veteran, who had also had a seizure or stroke incident in April 2000 that resulted in right sided weakness, was noted to have mild weakness of the right shoulder with mild contracture of the right upper extremity and hand.

In January 2005, the Veteran complained of right elbow pain radiating to the radial aspect of the forearm.  It was noted that the right elbow was in a flexed position with the digits flexed and dystonic.  Otherwise, there was normal tone without spasticity.  Strength, sensation, and reflexes were normal.  

In a VA examination in November 2006, the Veteran complained of chronic pain in the lateral aspect of the right elbow that never goes away.  He also complained of weakness, stiffness, swelling, and fatigue.  He has a flare-up once every two weeks and when it occurs, he cannot move the elbow for about two days.  Upon examination, there was no erythema, edema, redness, or obvious joint laxity or instability.  The range of motion was from 0 to 110 degrees but the Veteran had an odd posturing.  He raised his right shoulder as high as he could and twisted his neck to the left.

In a March 2009 VA examination, the Veteran reported that his elbow pain has increased over time and is now 5/10 with weakness, stiffness and a lack of endurance and fatigue.  There was no swelling, heat, or giving way.  Symptoms increase when he tries to lift anything greater than 3-4 pounds.  He experiences flare-ups twice a day where the pain increases to an 8/10.  He described the functional limitation of the disability as slowing him down.  Upon examination, the Veteran had tenderness over the radius, but there was no crepitus, heat, redness, edema, or effusion.  His range of motion was 0-145 degrees.  Supination was 0-85 degrees and pronation was 0-80 degrees. There was no pain noted and there was no change after repetition.  The VA examiner described the elbow as stable.  
The Veteran has contended that this disability is more disabling than currently evaluated.  After a care review of the evidence, the record does not support his assertions regarding worsening of this disability.  The Veteran's service-connected residuals of a right tennis elbow injury are manifested by, at worst, flexion to 110 degrees, extension to 0 degrees, and complaints of pain.  In addition, the Veteran's supination and pronation were normal and he is not entitled to a compensable rating based on impairment of supination and pronation under Diagnostic Code 5213.  

Thus, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for the right elbow in any direction.  The intent of the Rating Schedule, however, is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, as the Veteran has a right elbow disability that is still painful, he is therefore entitled to the 10 percent rating provided by Diagnostic Code 5206.  Further, the Board has considered the effect of pain, weakness, and lack of endurance under DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 4.45.  The 10 percent rating assigned contemplates loss of function due to pain, weakness and lack of endurance.  A rating in excess of 10 percent, however, is not warranted because, as noted, the disability has not limited the motion of the right elbow to a degree warranting a twenty percent rating under the schedular criteria.

The Veteran does not satisfy the requirements for a higher rating under the other elbow diagnostic codes as he does not have ankylosis in his right elbow. (Diagnostic Code 5205), a deformity or malunion (Diagnostic Code 5209), nonunion of the radius and ulna, with flail false joint (Diagnostic Code 5210), impairment of the ulna (Diagnostic Code 5211), or impairment of the radius (Diagnostic Code 5212). 

The Board has considered whether there is any other schedular basis for granting higher rating for the right tennis elbow disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against an initial rating higher than 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings for the lumbar spine, left knee, left ankle, and right elbow are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  Here, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine, left knee, left ankle, and right elbow are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for the musculoskeletal system shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers range of motion, pain, and arthritis.   

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is pain and some limitation of motion pain, which is contemplated by the Rating Schedule under Diagnostic Codes 5206, 5207, 5242, 5257, 5260, and 5261, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence having been received, the claim for service connection for a headache disability is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for right ankle arthritis is reopened, and to this extent the appeal is granted.

Entitlement to service connection for a migraine headache disability is granted.

Entitlement to an effective date of July 29, 2004, but no earlier, for degenerative joint disease of the lumbar spine is granted.

Entitlement to an effective date of July 29, 2004, but no earlier, for degenerative joint disease of the left ankle is granted.

Entitlement to an effective date of July 29, 2004, but no earlier, for degenerative joint disease of the left knee is granted.

Entitlement to an effective date of July 29, 2004, but no earlier, for right tennis elbow is granted.

Entitlement to a 10 percent initial rating, but no higher, before March 31, 2009 for lumbar spine degenerative joint disease is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating higher than 20 percent since March 31, 2009, for lumbar spine degenerative joint disease is denied.

Entitlement to a 10 percent initial rating, but no higher, before March 31, 2009 for left knee degenerative joint disease is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent since March 31, 2009, for left knee degenerative joint disease is denied.

Entitlement to a 10 percent initial rating, but no higher, before March 31, 2009 for left ankle degenerative joint disease is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent since March 31, 2009, for left ankle degenerative joint disease is denied.

Entitlement to a 10 percent initial rating, but no higher, for a right tennis elbow disability is granted subject to the laws and regulations governing the payment of monetary awards.




REMAND

There has not been a VA examination to determine whether the Veteran's right ankle arthritis disability is related to incidents noted in the service treatment records or service generally or whether these disabilities are secondarily caused by service connected disabilities.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Board notes that a claim for total disability based upon individual unemployability (TDIU) is already part of her claim for a higher rating for pelvic abscesses and adhesions if raised by the Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).

The Board is aware that the Veteran was granted a 100 percent schedular rating for major depression, conversion disorder, effective July 29, 2004, in a rating decision dated in April 2010.   It does not appear, however, that the Veteran was awarded special monthly compensation based on being housebound.  See 38 U.S.C.A. § 1114 (s). The TDIU claim is not moot as TDIU may be used as a basis for establishing second requirement under § 1114 (s).  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008); Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250.  For this reason, a TDIU may become relevant if the Veteran becomes eligible for special monthly compensation benefits.  As such, the Board has determined that the TDIU claim must be evaluated and adjudicated in light of the disabilities service connected by the Board's decision to determine if the service connected disabilities, other than his mental health disability, are sufficient to warrant a TDIU rating.

In a November 2005 rating decision, the RO denied the claims for entitlement to service connection for a right hand disability, reopen a claim of entitlement to service connection for residuals from removal of cysts, reopen a claim of entitlement to service connection for a seizure disorder, new and material evidence to reopen a claim of entitlement to service connection for residuals of a cerebral vascular accident, new and material evidence to reopen a claim of entitlement to service connection for a gastric mucosal hemorrhage disability, new and material evidence to reopen a claim of entitlement to service connection for hypertension, new and material evidence to reopen a claim of entitlement to service connection for hemorrhoids, new and material evidence to reopen a claim of entitlement to service connection for abdominal muscle strain, new and material evidence to reopen a claim of entitlement to service connection for eye trauma, new and material evidence to reopen a claim of entitlement to service connection for sarcoidosis, new and material evidence to reopen a claim of entitlement to service connection for a rash disability, new and material evidence to reopen a claim of entitlement to service connection for a right shoulder disability, new and material evidence to reopen a claim of entitlement to service connection for a throat infection disability, new and material evidence to reopen a claim of entitlement to service connection for a sleep disorder, and new and material evidence to reopen a claim of entitlement to service connection for joint swelling and fatigue disability.  The Veteran expressed disagreement in a notice of disagreement dated in March 2006.  The RO has not issued a statement of the case addressing the claim and the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

In a similar manner, the RO denied service connection for GERD in November 2009 and the Veteran expressed disagreement in December 2009.  Upon remand, the RO shall issue a statement of the case addressing the issue of service connection for GERD.  The Veteran is advised that in order to perfect his appeal to the GERD claim and the claims from the November 2005 rating decision, he must still file a substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records for the Veteran from the Dublin, Georgia VAMC and associated outpatient clinics from August 2009 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the record development is completed, provide the Veteran with a VA orthopedic examination regarding his right ankle disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any right ankle disability was caused by the Veteran's service. 

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether the Veteran's right ankle disability was caused or aggravated by any service-connected disabilities, alone or in combination.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

3.  After the foregoing development is completed, the Veteran should be provided a VA examination to ascertain whether he was unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities other than his mental health disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  A complete rationale for all opinions should be provided.

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities, other than his mental health disability, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, other than the mental health disability, prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience. 

If the examiner concludes the Veteran can obtain and maintain a substantially gainful occupation, the examiner is asked to identify or describe this type of employment.

 When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

A complete rationale must be provided for any opinion offered.
4.  After the development requested is completed, readjudicate the claims for service connection for right ankle arthritis and entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

5.  Furnish the Veteran a statement of the case on the claims for entitlement to service connection for a right hand disability, service connection for GERD, new and material evidence to reopen a claim of entitlement to service connection for residuals from removal of cysts, new and material evidence to reopen a claim of entitlement to service connection for a seizure disorder, new and material evidence to reopen a claim of entitlement to service connection for residuals of a cerebral vascular accident, new and material evidence to reopen a claim of entitlement to service connection for a gastric mucosal hemorrhage disability, new and material evidence to reopen a claim of entitlement to service connection for hypertension, new and material evidence to reopen a claim of entitlement to service connection for hemorrhoids, new and material evidence to reopen a claim of entitlement to service connection for abdominal muscle strain, new and material evidence to reopen a claim of entitlement to service connection for eye trauma, new and material evidence to reopen a claim of entitlement to service connection for sarcoidosis, new and material evidence to reopen a claim of entitlement to service connection for a rash disability, new and material evidence to reopen a claim of entitlement to service connection for a right shoulder disability, new and material evidence to reopen a claim of entitlement to service connection for a throat infection disability, new and material evidence to reopen a claim of entitlement to service connection for a sleep disorder, and new and material evidence to reopen a claim of entitlement to service connection for joint swelling and fatigue disability.  entitlement to service connection for a right shoulder disability, new and material evidence to reopen a claim of entitlement to service connection for a throat infection disability, new and material evidence to reopen a claim of entitlement to service connection for a sleep disorder, and new and material evidence to reopen a claim of entitlement to service connection for joint swelling and fatigue disability as denied in the November 2005 rating decision and the November 2009 rating decision (for service connection for GERD).  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


